Citation Nr: 1509605	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  11-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability (claimed as low back injury).  

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	Eva I. Guerra, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to August 2007.  

This appeal to the Board of Veteran's Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for a low back disability and IBS.  In November 2009, the Veteran filed a notice of disagreement (NOD) with the August 2009 denial.  The RO issued a statement of the case in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.  

In October 2011, the RO granted service connection for IBS, assigning a 10 percent rating, effective March 20, 2009.  This matter is being formally dismissed, below.

Following a March 2013 remand for a hearing (as requested), in January 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The Board's disposition of the claim for service connection for IBS is set forth below.  The remaining claim for service connection for a low back disability is addressed in the remand following the order.  This matter is being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the Board hearing, the Veteran indicated  that he had recently moved to North Carolina.  Thus, on remand, the agency of original jurisdiction (AOJ) should determine if jurisdiction of the claim on appeal must be transferred.  


FINDING OF FACT

In an October 2011 rating decision, the RO granted the Veteran's claim for service connection for IBS.  


CONCLUSION OF LAW

As the October 2011 award of service connection for IBS represents a grant of the benefit sought on appeal with respect to the Veteran's IBS claim, there remains no case or controversy with respect to that issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the August 2009 denial of service connection for IBS, in a subsequent rating decision issued in October 201, the RO granted service connection for IBS.  Under these circumstances, the Board finds that the service connection claim for IBS, which was formerly in appellate status prior to October 2011, has been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to this matter.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeal of the claim for service connection for IBS must be dismissed.  


ORDER

The appeal as to the claim for service connection for IBS is dismissed.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the claim for service connection for a back disability is warranted.  

The Veteran contends that during service, he injured his back when a bed fell on him while moving furniture in the barracks.  He reports going to sick call on several occasions as a result of this incident.  He contends that he currently experiences back pain with radiation into his lower extremities due to this incident.  

An August 2007 service treatment record notes somatic dysfunction of the lumbar region in a list of the Veteran's problems.  The remainder of the service treatment records associated with the claims file are absent of any notation of treatment for the Veteran's back.  However, during the January 2015 hearing, the Veteran's attorney specifically noted appointments in July 2007 in which the Veteran was treated for his back.  In light of this hearing testimony and the fact that service treatment records do not contain any treatment in July 2007 nor any treatment for back pain, despite the August 2007 notation in the problems list, the Board finds that the AOJ must conduct an additional search for all medical records from the Veteran's active duty military service, following 38 C.F.R. § 3.159(c)(2) (2014).  


Also, post-service treatment records include diagnoses related to the Veteran's back.  In this regard, an August 2011 VA examiner diagnosed the Veteran with chronic mid back strain and degenerative disc disease of the lumbar spine.  Thus, the remaining question is whether there is a link, or nexus, between the Veteran's military service and his current disability.  In this regard, the August 2011 VA examiner found that the Veteran's current diagnoses were not likely related to his military service.  The examiner noted that there was nothing in the Veteran's service treatment records related to his mid back and that the Veteran had two injuries of his back after service.  The Board notes that the August 2011 VA examiner did not take into account the Veteran's statements with respect to his in-service injury.  

Additionally, a private doctor's opinion dated in February 2011 noted the Veteran's injury in 2007 while in service and concluded that an MRI in November 2009, following the Veteran's back giving out while at work two months earlier, revealed advanced changes that were unlikely to have accumulated in the short period of time since the October 2009 aggravation.  The Board finds that it is unclear, however, if the private doctor's opinion was based on the Veteran's complete medical history or simply the Veteran's statements regarding his history.  

Given the possibility of incomplete service treatment records, and the insufficient nexus opinions of record discussed above-as well as the additional post-service evidence that may be added to the claims file as a consequence of development actions requested below-the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for a low back disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician at a VA facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, in addition to obtaining any outstanding service records, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent post-service medical records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Detroit, Michigan dated through March 2010.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Detroit VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2010.  Additionally, the AOJ should obtain any treatment records from any other VAMC, specifically any in North Carolina, in light of the Veteran's testimony that he moved there in January 2015.  The AOJ should follow the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Additionally, the Veteran testified that he is receiving Social Security Administration (SSA) disability benefits due to his back disability.  However, the Veteran's SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination-particularly here, where the evidence indicates the disability on which such award was based is currently on appeal here, and, hence, the SSA records cannot be disregarded as irrelevant -VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  


The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to conduct additional search(es) for service medical records of the Veteran not currently of record, to specifically include any treatment for his back during his active military service, particularly in July 2007.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regard requesting records from Federal facilities.  

2.  Obtain from the Detroit (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2010.  Obtain records from any other VA facility, particularly in North Carolina.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Request that SSA provide complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claim file.  

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).  

4.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his back, by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current diagnosis/es of the back disability/ies underlying the Veteran's complaints.  

Then, for each such diagnosed back disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service, to include the Veteran's reports of having a bed fall on him while moving furniture and the notation of a somatic dysfunction of the lumbar region.  

In rendering the requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of back symptoms.  

All examination findings, along with complete and clearly-stated rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


